3rd Quarter 2011 Earnings Call October 25, 2011 2 Michael C. Rechin President and Chief Executive Officer 3 Forward-Looking Statement The Corporation may make forward-looking statements about its relative business outlook. These forward-looking statements and all other statements made during this meeting that do not concern historical facts are subject to risks and uncertainties that may materially affect actual results. Specific forward-looking statements include, but are not limited to, any indications regarding the financial services industry, the economy and future growth of the balance sheet or income statement. Please refer to our press releases, Form 10-Qs and 10-Ks concerning factors that could cause actual results to differ materially from any forward-looking statements. 4 3rd Quarter 2011 Highlights §Quarter-to-date earnings per share, including one-time charge, resulted in a loss of $.25 per fully diluted common share. After adjusting for the one-time charge, the normalized core earnings totaled $.22 per fully diluted common share. §Quarterly pre-tax pre-provision earnings improved by $1.4M over 2nd Quarter to $17.4M, through Net-Interest Margin expansion and Non-Interest Income improvement. §Improvement in asset quality continues with a 12.1% reduction in Classified Assets, a 3.5% improvement in Criticized Assets, and a 9.9% reduction in Non-Accrual Loans. §Tangible Common Equity ratio improved by 52 basis points to 6.88% through a $21.2M Direct Private Placement, a $90.8M
